Citation Nr: 0414438	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an effective date earlier than June 5, 
2002, for a grant of an evaluation of 10 percent for 
arthritis of the right great toe.

2. Entitlement to an effective date earlier than June 5, 
2002, for a grant of an evaluation of 10 percent for 
arthritis of the left great toe.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from June 1945 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2003 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The date of claim for compensable evaluations for 
arthralgia/arthritis of the great toes was June 5, 2002.

2.  With the benefit of reasonable doubt, it was factually 
ascertainable on June 5, 2001, that an increase in the 
veteran's bilateral great toe disabilities had occurred.


CONCLUSIONS OF LAW

1.  An effective date of June 5, 2001, is warranted for the 
grant of an evaluation of 10 percent for arthritis of the 
right great toe.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2003).

2.  An effective date of June 5, 2001, is warranted for the 
grant of an evaluation of 10 percent for arthritis of the 
left great toe.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

A. Duty to Notify

In the veteran's case, a rating decision in February 2003 
granted separate evaluations of 10 percent for arthritis of 
the right great toe and the left great toe effective June 5, 
2002, the date of claim for increase.  Prior to that rating 
action, the RO sent the veteran a VCAA notice letter in 
December 2002 which notified him of the evidence needed to 
substantiate his claims for compensable evaluations for 
arthralgia of the great toes and otherwise complied with VA's 
duty to notify.  After the veteran was notified of the 
February 2003 rating action, he disagreed with the effective 
date assigned by the RO for the grants of separate 10 percent 
evaluations for arthritis of the right and left great toes by 
filing a notice of disagreement which was received in March 
2003.  

In a recent opinion, VA's General Counsel considered the 
question of whether  VA must notify a claimant of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-
2003.

This General Counsel opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  
The Board finds that, in the veteran's case, under the 
holding of VAOPGCPREC 8-2003, further notice from VA to the 
veteran is not required with regard to his claims for an 
earlier effective date for the grant of separate 10 percent 
evaluations for arthritis of the great toes.  However, the 
Board notes that, in a statement of the case furnished in 
September 2003, the RO notified the veteran of the criteria 
for an earlier effective date.




B. Duty to Assist

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The veteran and his representative 
have not identified any additional evidence which might be 
relevant to the claims decided herein, nor have they asserted 
that any evidence was constructively in VA's possession which 
is not contained in the claims file and which is relevant to 
the veteran's appeal.  As such, the Board finds that all 
evidence necessary for an equitable resolution of the claims 
on appeal decided herein has been obtained.  

II. Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2003).


III. Factual Background and Analysis

The record reveals that a rating decision in February 1946 
granted entitlement to service connection for rheumatic 
fever, recurrent, multiple joints, and assigned a disability 
evaluation of 50 percent.  A rating decision in April 1946 
assigned an evaluation of 30 percent from October 21, 1946, 
for rheumatic fever, recurrent, multiple joints, now 
diagnosed as arthritis of both feet and ankles, slight 
tachycardia.  A rating decision in September 1948 assigned a 
non-compensable (zero percent) evaluation for rheumatic 
fever, no organic heart defects, arthralgia of each big toe.

In March 1968, through the office of a Member of Congress, 
the veteran asserted a claim for a compensable evaluation for 
his service connected disability.  After an April 1968 VA 
examination, a rating decision in May 1968 denied the 
veteran's claim, and he appealed the RO's decision to the 
Board.  In an October 17, 1968, decision, the Board denied 
entitlement to a compensable evaluation for residuals of 
rheumatic fever, including bilateral hallux valgus (great 
toe) deformity.  The Board's October 17, 1968, decision is 
final, see  38 U.S.C.A. § 7104(b), and the effective date of 
the current compensable evaluations for arthritis of the 
great toes may not be prior to the final Board decision on 
the claim for increase.

In May 1985, the veteran filed a claim for increase.  He 
stated that he took penicillin from 1948 to 1964 and another 
medication since 1964 for his residuals of rheumatic fever.  
He also stated that in February 1985 he had had a Holter 
monitor test of his heart function.  The veteran did not 
identify compensable evaluations for arthralgia of the great 
toes as a benefit which he was seeking at that time.  Even if 
his May 1985 claim for increase is considered to have 
included a claim for compensable evaluations for arthralgia 
of the great toes, that claim was the subject of a final 
disallowance by the RO in an August 1985 rating decision, 
which the veteran did not appeal to the Board.  See 
38 U.S.C.A. § 7105.  Consequently, the date of claim for the 
current compensable evaluations for arthritis of the great 
toes was not the date of the veteran's claim for increase in 
May 1985.

In October 1997, a statement was received from the veteran in 
which he said that he had had heart bypass surgery in July 
1997 and that he was requesting re-evaluation of his service 
connected disability.  The veteran did not identify a 
compensable evaluation for arthralgia of his great toes as a 
benefit which he was seeking.  His claim for a compensable 
evaluation for residuals of rheumatic fever was denied by a 
rating decision in March 1998, which is final.  See 
38 U.S.C.A. § 7105.  Consequently, the date of claim for the 
current compensable evaluations for arthritis of the great 
toes was not the date of the veteran's claim for increase in 
October 1997.

In April 2002, the veteran filed VA Form 21-256, Veteran's 
Application for Compensation and Pension.  On that 
application, the veteran indicated that he was applying for 
VA pension.  It does not appear that the RO, whose rating 
action in February 2003 resulted in a combined service 
connected rating of 30 percent, notified the veteran of a 
decision on his claim for pension.  In any event, the 
veteran's claim for pension was not a claim for compensable 
evaluations for arthralgia of the great toes.

On June 5, 2002, a statement was received from the veteran in 
which he stated that he wished to "reopen" his claim "for 
0% rheumatic fever and 0% arthralgia of each big toe."  That 
statement was, the Board finds, a claim of entitlement to 
compensable evaluations for arthralgia/arthritis of the great 
toes.  The date of claim was thus June 5, 2002.

The Board must next consider whether it was factually 
ascertainable prior to June 5, 2002, that an increase in 
disability of the veteran's great toes had occurred.

At a VA examination in January 2003, the veteran gave a 
history of pain in his feet since his active service.  The 
examiner found that the veteran had a lot of pain in his feet 
on clinical examination and that he had had persistent pain 
for years, which increased with age.  X-rays of his big toes 
showed erosive changes and associated soft tissue swelling.

The Board finds that the veteran's report to the VA examiner 
in January 2003 that he had had foot pain, including great 
toe pain, for years to be credible and to lend support to a 
conclusion that it was factually ascertainable at least one 
year prior to June 5, 2002, that an increase in disability of 
the veteran's great toes had occurred.  Resolving any doubt 
on the matter in the veteran's favor, see 38 U.S.C.A. 
§ 5107(b), entitlement to an effective date of June 5, 2001, 
for the grant of separate 10 percent evaluations for 
arthritis of the bilateral great toes will be established.  
See 38 C.F.R. § 3.400(o)(2) (2003).


ORDER

An effective date of June 5, 2001, is granted for a grant of 
an evaluation of 10 percent for arthritis of the right great 
toe.

An effective date of June 5, 2001, is granted for a grant of 
an evaluation of 10 percent for arthritis of the left great 
toe.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



